Citation Nr: 1128208	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture with arthritis ("right ankle disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from May 1975 to May 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that awarded a 10 percent rating for the Veteran's right ankle disability.  

In March 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In October 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A clear preponderance of the evidence demonstrates that the Veteran's service-connected right ankle disability is not manifested by marked limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5271 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In April and June 2006, and May 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was worse than currently rated would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, the Veteran was afforded VA examinations in April 2006 and February 2010, in connection with his claim on appeal, the reports of which are of record.

As noted above, in October 2009, the Board remanded the Veteran's appeal to the RO for further development that included obtaining additional VA medical records from the VA medical center (VAMC) in Nashville and the Chattanooga Community Based Outpatient Clinic (CBOC) and affording the Veteran a new VA examination.  There has been substantial compliance with this remand, as he underwent a VA orthopedic examination in February 2010, and VA medical records, dated from July 2008 to August 2010, were obtained.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 2005 to 2010, and his written statements and oral testimony in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The present appeal involves the Veteran's claim that the severity of his service-connected right ankle disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran maintains that his service-connected right ankle disability is more severe than is represented by the currently assigned 10 percent rating assigned under DC 5271.  Upon review of the evidence of record, the Board concludes that a rating in excess of 10 percent for the right ankle disability is not warranted for any time since the Veteran filed his claim for an increased rating in February 2006.

Arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

A 10 percent rating is warranted for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent evaluation is warranted for marked limitation of ankle motion.  Id.

Other rating criteria addressing ankle impairment require findings of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 5270 a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  For ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2010).

The record reflects that, in a July 1978 rating decision, the RO granted service connection for residuals of a fracture to the right ankle and assigned an initial noncompensable disability evaluation.

As noted, in February 2006, the RO received the Veteran's current claim for an increased rating.

VA outpatient records, dated from September 2005 to August 2010, describe the Veteran's treatment for chronic pain syndrome associated with knee pain and that methadone was prescribed.  The records are not referable to complaints of, or treatment for, his right ankle disability.

In April 2006, the Veteran underwent VA examination and complained of right lower extremity pain, from his knee to his ankle, and said that he took methadone for his right ankle pain.  He did not use an assistive device for walking and had flare-ups of moderate severity every one to two months that lasted three to seven days.

Objectively, there was no abnormal right ankle motion, and no deformity, malunion or nonunion of the ankle.  The Veteran's gait was normal and there was no evidence of abnormal weight bearing in his feet.  He was able to stand for 15 to 30 minutes and walk more than 1/4 mile but less than 1 mile.  There was no evidence of ankylosis, no constitutional signs of bone disease, no evidence of genu recurvatum, no malunion of the os calcis or astralgalus and no bone neoplasm.  Range of motion of the Veteran's right ankle with the foot at 90 degrees to the ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees with normal side to side rotation.  There was pain exhibited on passive plantar flexion.  Results of x-ray of the right ankle taken included an impression of no evidence of fracture.  There was an old fracture along the lateral malleolus.  There were mild to moderate degenerative changes.  

The VA examiner said that Veteran was unemployed for the past three years.  The Veteran worked at an antique shop moving furniture and quit because he had pain on standing for more than 30 minutes.  According to the VA examiner, the Veteran's right ankle disability prevented him from participating in sports, severely affected his ability to exercise, moderately affected his ability to do chores, shop, and travel, and had no effect on his activities of daily living.  

An April 2007 VA orthopedic consultation record reflects the Veteran's complaints of knee pain.

During his March 2009 Board hearing, the Veteran testified that he had occasional right ankle swelling and instability (see hearing transcript at page 3).  He also had right lower extremity pain that radiated up through his knee and thigh to his hip (Id.).  The Veteran said that he lost two jobs because of his ankle disability that required him to stand (Id. at 4).  He took methadone for pain relief.

An April 2009 VA outpatient orthopedic surgery consultation record reflects the Veteran's complaint of bilateral knee pain and is not referable to his right ankle disability.  A February 2010 VA outpatient orthopedic surgery consultation record is similarly confined to the Veteran's complaints of bilateral knee pain.

As noted above, the Veteran underwent VA examination in February 2010.  According to the examination report, the Veteran complained of bilateral knee pain and it was noted his radiologic tests showed early degenerative joint disease and meniscus tears.  The Veteran's right ankle disability caused him to limp when he walked and he was able to stand for 15-30 minutes and walk 1/4 mile.  He did not use an assistive device, complained of right ankle pain and stiffness, and reported mild weekly flare-ups that lasted hours.  The Veteran's ankle hurt on prolonged standing. 

Objectively, the Veteran's gait was normal and there was no other evidence of abnormal weight bearing.  There was slight pain on range of motion with no ankle instability and tendon abnormality.  Range of motion of the right ankle was dorsiflexion from 0 to 15 degrees and right plantar flexion from 0 to 40 degrees with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  

Further, the VA examiner said that the Veteran was currently self-employed in the flooring and carpet cleaning business on a part-time basis for the past 2 to 5 years.  The Veteran indicated that he needed helpers since he had knee pain on squatting and working continuously.  The pertinent diagnosis was degenerative joint disease of the right ankle.  The VA examiner said that the right ankle injury had significant effects on the Veteran's occupation due to decreased mobility and pain.  It was also noted that the ankle injury prevented the Veteran from participating in sports, and had a moderate effect on his ability to exercise and mild effects on his ability to shop and do chores.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for the Veteran's right ankle disability.  

The objective medical evidence does not establish that the Veteran had marked limitation of motion of the right ankle.  For example, at the April 2006 VA examination, the Veteran had a normal gait and full range of motion of the right ankle, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner noted the Veteran's report of pain that limited his ability to stand and walk but reported no finding of deformity or malunion.  At the February 2010 VA examination, the Veteran continued to walk with a normal gait with some evidence of loss of ankle motion, with dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 40 degrees.  The VA examiner reported no finding of ankle instability and tendon abnormality, and noted the Veteran's normal gait, with no other evidence of abnormal weight bearing.  Such findings are commensurate with no more than moderate limitation of motion under DC 5271.  Marked limitation of motion is not shown. 

Nor are there objective findings suggesting that the Veteran has ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy, or mal-or nonunion of the tibia and fibula, such as to provide a basis for awarding an increased rating pursuant to those corresponding Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 5273, 5274 (2010).

The Veteran's subjective complaints, notwithstanding, the examination reports and clinical records note that repetitive use did not result in any additional loss of range of motion due to pain, weakness, or fatigue.  See 38 C.F.R. §§ 4.40, 4.45.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right ankle disability are contemplated in the currently assigned 10 percent rating.  Even with consideration of the finding of objective evidence of pain after repetitive motion, but no additional limitations after three repetitions of range of motion, reported by the February 2010 VA orthopedic examiner, there is no indication that pain, due to disability of the right ankle, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

The preponderance of the objective medical and other evidence of record is against the Veteran's claim for a rating in excess of 10 percent for his service-connected right ankle disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's right ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his right ankle disability.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected right ankle disability alone precludes employment.  The Veteran reported not working due to his right ankle disability in April 2006, but in February 2010, he told the VA examiner that he was self-employed in the flooring business.  There is no suggestion in the record that he is unemployable due to his right ankle disability.  Thus, entitlement to a TDIU due to his service-connected right ankle is not warranted.

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


      ORDER

A rating in excess of 10 percent for a right ankle disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


